     Case 18-90186-LT             Filed 04/03/19     Entered 04/05/19 21:18:14           Doc 4       Pg. 1 of 2
CSD3038                                United States Bankruptcy Court                           Telephone: 619−557−5620
12/16                                                                                      Website: www.casb.uscourts.gov
                                           Southern District of California          Hours: 9:00am−4:00pm Monday−Friday
                                            Jacob Weinberger U.S. Courthouse
                                                   325 West F Street
                                               San Diego, CA 92101−6991

Pacific Imperial Railroad, Inc.
                                                                   BANKRUPTCY NO.    16−06253−LT11
            Debtor(s)

Pacific Imperial Railroad, Inc.
121 Broadway
Suite 630
San Diego, CA 92101                                                 ADVERSARY NO.     18−90186−LT

            Plaintiff(s)

v.

Charles McHaffie

            Defendant(s)




                           NOTICE OF INTENT TO DISMISS ADVERSARY PROCEEDING

                             WITHOUT PREJUDICE FOR WANT OF PROSECUTION

TO ALL PARTIES IN INTEREST:

YOU ARE HEREBY NOTIFIED that for the reason(s) listed below, this adversary proceeding will be dismissed
without prejudice.

More than three months have elapsed since the last action was taken in this adversary proceeding.



YOU ARE FURTHER NOTIFIED that such inactivity is grounds for dismissal of this proceeding pursuant to Local
Bankruptcy Rule 7041−1; and that the above−entitled adversary proceeding will be dismissed without prejudice on the
twenty first day following the date of service of this notice unless Plaintiff takes action during the twenty−one day¹
period either by filing the appropriate order or judgment or by noticing the matter for hearing.

You may obtain a hearing date and time by calling the Courtroom Deputy at 619−557−6018.



Dated: 4/3/19                                      Barry K. Lander
                                                   Clerk of the Bankruptcy Court

¹Depending on how you were served, you may have additional time for response. See FRBP 9006.
           Case 18-90186-LT              Filed 04/03/19         Entered 04/05/19 21:18:14                Doc 4       Pg. 2 of 2

                                              United States Bankruptcy Court
                                             Southern District of California
Pacific Imperial Railroad, Inc.,
         Plaintiff                                                                                Adv. Proc. No. 18-90186-LT
McHaffie,
              Defendant
                                                 CERTIFICATE OF NOTICE
District/off: 0974-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Apr 03, 2019
                                      Form ID: 3038                      Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 05, 2019.
dft            +Charles McHaffie,   PO Box 3774,   Rancho Santa Fe, CA 92067-3774
pla            +Pacific Imperial Railroad, Inc.,   121 Broadway,   Suite 630,   San Diego, CA 92101-5044

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustp.region15@usdoj.gov Apr 04 2019 01:23:35      United States Trustee,
                 Office of the U.S. Trustee,   880 Front Street,   Suite 3230,    San Diego, CA 92101-8897
                                                                                             TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
ust               U. S. Trustee,    880 Front Street Suite 3230
dft               CC Trust
dft               Charlemagne Trust
dft               DOES 1 through 20
                                                                                                                    TOTALS: 4, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 05, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 3, 2019 at the address(es) listed below:
              Alan Vanderhoff    on behalf of Plaintiffs   Pacific Imperial Railroad, Inc.
               alan.vanderhoff@vanderhofflaw.com, alanvanderhoff@cox.net
                                                                                            TOTAL: 1
